           Case 1:17-cr-00213-CRC Document 99 Filed 03/29/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :
               v.                                    :      Criminal No.: 17-213 (CRC)
                                                     :
MUSTAFA MUHAMMAD MUFTAH                              :
AL-IMAM,                                             :
                                                     :
               Defendant.                            :


                                     NOTICE OF FILING

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby files the attached joint proposed juror questionnaire. Unless otherwise noted,

the United States and the defense have agreed to these questions. In a separate filing, the defense

will suggest additional questions that the government has reviewed, and to which the government

objects.



                                                     Respectfully submitted,

                                                     JESSIE K. LIU
                                                     UNITED STATES ATTORNEY
                                                     D.C. Bar Number 472845

                                                     By:_____/s/_____________________
                                                     Michael C. DiLorenzo
                                                     MD Bar No. 931214 0189
                                                     John Cummings
                                                     DC Bar No. 986573
                                                     Karen Seifert
                                                     New York Bar Number 4742342
                                                     Assistant United States Attorneys
                                                     National Security Section
                                                     United States Attorney’s Office


                                                1
Case 1:17-cr-00213-CRC Document 99 Filed 03/29/19 Page 2 of 2



                                  555 4th Street, N.W.
                                  Washington, D.C. 20530
                                  (202) 252-7809
                                  Michael.Dilorenzo@usdoj.gov
                                  John.Cummings@usdoj.gov
                                  Karen.Seifert@usdoj.gov




                              2
